BBH Real Return Fund class nshares class ishares Portfolio of BBH Trust Supplement to the Prospectus dated February 29, 2008 The purpose of this supplement is to inform you that the Board of Trustees to the BBH Real Return Fund (the “Fund”) on December 10, 2008, approved a liquidation of the Fund.The liquidation is expected to occur on February 25, 2009.As of December 23, 2008, the BBH Real Return Fund is no longer available for public offering. Cusip 05528X885 05528X877 Date: December 31, 2008
